Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2020 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2013/0100689) (hereinafter Ohashi) in view of Inaba (US 2006/0239021).
Re claim 1: Ohashi teaches a front structure (see fig. 1) of a saddle riding vehicle (2, fig. 1), comprising, in a body front portion: a headlight (22, 23, fig. 1) that includes a headlight case (34, 35, fig. 4) and a lens (44, 45, fig. 4) coupled to a front end of the headlight case (see fig. 4); and a headlight cowl (18A, fig. 2) that covers a periphery of the headlight (see fig. 2), wherein the lens (44, 45) includes a peripheral wall portion (peripheral wall of 44, 45, fig. 4) that is 
However, Ohashi fails to teach the cover member is of a cylindrical shape, the cover member gradually decreasing in diameter toward rear of the vehicle.
Inaba teaches a cover member (60, fig. 3) of a cylindrical shape (see figs. 1-3), the cover member (60) gradually decreasing in diameter (rear portion of 60 gradually decreases, see fig. 3) toward a rear of the vehicle (decreasing to left, fig. 3).
Therefore, in view of Inaba, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cover member of Ohashi with the cover member of Inaba where the cover member is of a cylindrical shape, the cover member gradually decreasing in diameter toward rear of the vehicle, in order to provide different headlamp shape and aesthetic.

Re claim 5: Ohashi teaches the headlight cowl (18A, fig. 1) is supported by a headlight cowl stay (base portion of 18A connected to 15,16, fig. 2) including an upper attachment portion (upper portion of 18A with 21, fig. 2) and a lower attachment portion (lower portion of 18A with 25, fig. 2), the upper attachment portion (upper portion of 18A) is co-clamped together with a blinker stay (base portion of 21 connected to 18A, fig. 2) supporting a front blinker (21, fig. 2), and the lower attachment portion (lower portion of 18A) is co-clamped together with a headlight stay (48, 49, 50, 51, fig. 5) supporting the headlight (22, 23) (note: examiner is interpreting the limitation stay as a support as defined by dictionary.com).  
2 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2013/0100689) in view of Inaba (US 2006/0239021) as applied to claim 1 above, and further in view of Chase et al. (US 2001/0046140) (hereinafter Chase).
Re claim 2: Ohashi teaches the cover member (25, fig. 4) is attached to the headlight (22, 23, fig. 4), and the cover member (25) has a front end (front end by 18A, fig. 4).
However, Ohashi in view of Inaba fails to teach the front end of the cover member abutting on a cushion member mounted on an inner face of the headlight cowl.
Chase teaches a cover member (60, fig. 5) has a front end (right end of 60, fig. 5) abutting on a cushion member (90, fig. 5) mounted on an inner face (inner face of 78, fig. 5) of a headlight cowl (82, fig. 5).
Therefore, in view of Chase, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a cushioning member mounted on an inner face of the headlight cowl abutting a front end of the cover member, in order to help improve shock absorption of the headlight thereby preventing dislodgement of electrical components.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 2013/0100689) in view of Inaba (US 2006/0239021) as applied to claim 5 above, and further in view of Tsukui et al. (US 2014/0177200) (hereinafter Tsukui).
Re claim 6: Ohashi teaches left and right sides of an upper end portion (left and right sides of 16, fig. 1) of a front fork (15, fig. 12) supporting a front wheel (WF, fig. 12).
However, Ohashi is silent about the left and right sides of the upper end portion of the front fork is connected through a top bridge, a cowl stay support member supporting the 
Tsukui teaches left and right sides (left and right sides of 24, fig. 1) of an upper end portion (upper end of 24) of a front fork (24, fig. 2) supporting a front wheel (12F, fig. 3) is connected through a top bridge (22, fig. 2), a cowl stay support member (50, fig. 6) supporting the headlight cowl stay (30) is attached to the top bridge (22), and the cowl stay support member (50) is co-clamped together with the upper attachment portion (upper portion of 30, fig. 4) and the blinker stay (base of blinkers by 44b', fig. 4).
Therefore, in view of Tsukui, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a top bridge connecting left and right sides of an upper end portion of the front fork, and a cowl stay support member supporting the headlight cowl stay is attached to the top bridge, and the cowl stay support member is co-clamped together with the upper attachment portion and the blinker stay, in order to further securely mount and fasten the headlight and other components together onto the vehicle body.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken as a whole does not show nor suggest front structure of the saddle riding vehicle according to claim 1, wherein the headlight case has a peripheral wall portion in claim 3; and the headlight cowl includes an opening which exposes a front face of the lens, the opening is formed smaller than a perimeter edge of the headlight case, an edge portion of the opening overlaps a perimeter edge of the headlight case as seen in the front view of the vehicle, and the cover member includes a step portion inclined upwardly from the front end toward the rear with respect to claim 4, as specifically called for in the claimed combinations

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noguchi(US 2014/0063826), Saito et al. (US 4,709,774), Suzuki et al. (US 6,203,093), Funabashi et al. (US 4,356,536), Ogishima (US 4,461,508), and JPH 10-71980 disclose a similar front structure of a saddle riding vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875